REISSUED FOR PUBLICATION
                                                                                          SEP 30 2019
                                                                                           OSM
                                                                               U.S. COURT OF FEDERAL CLAIMS
     ]n tbe Wniteb ~tates Id.

2The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter "Vaccine Act" or "the
Act"). Hereafter, individual section references will be to 42 U.S.C. § 300aa of the Act.
        To receive compensation under the Program, petitioner must prove either 1) that she
suffered a "Table Injury" - i.e., an injury falling within the Vaccine Injury Table - corresponding
to her vaccination, or 2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(l)(A) and 1 l (c)(l). An examination of the record did not uncover any evidence that
petitioner suffered a "Table Injury." Further, the record does not contain persuasive evidence
indicating that petitioner's alleged injury was vaccine-caused or in any way vaccine-related.

        Under the Act, petitioner may not be given a Program award based solely on the petitioner's
claims alone. Rather, the petition must be supported by either medical records or by the opinion
of a competent physician. § l 3(a)(l ). In this case, because there are insufficient medical records
supporting petitioner's claim, a medical opinion must be offered in support. Petitioner, however,
has offered no such opinion that supports a finding of entitlement.

        Accordingly, it is clear from the record in this case that petitioner has failed to demonstrate
either that she suffered a "Table Injury" or that her injuries were "actually caused" by a
vaccination. Thus, this case is dismissed for insufficient proof. The Clerk shall enter judgment
accordingly.

        The Clerk's Office is directed to send this Decision to Ms. Kapp at the following address
via certified and regular mail.

        Dorothy Kapp
        7609 Charron Road
        Louisville, KY 40220

        IT IS SO ORDERED.

         ~w?)e,